United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 30, 2006
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 06-50430
                          Summary Calendar



THOMAS NUNEZ, JR.

                          Plaintiff - Appellant,

v.

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY

                          Defendant - Appellee.




                        --------------------
            Appeal from the United States District Court
         for the Western District of Texas, Austin Division
                        USDC No. 1:04-CV-712
                        --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Thomas Nunez, Jr. (“Nunez”) filed a claim under the Social

Security Act for Supplemental Security Income (“SSI”).      After two

evidentiary hearings, the Administrative Law Judge (“ALJ”) denied

Nunez’s claim and the Appeals Council affirmed.    Treating the

decision of the Appeals Council as the final decision of the

Commissioner of Social Security, Nunez filed suit in the district

court for the Western District of Texas seeking judicial review

of the Commissioner’s decision.   The case was referred to a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Magistrate Judge who reviewed the record and briefs submitted by

both parties.    The district court entered final judgment

affirming the Commissioner’s decision to deny Nunez benefits.

Nunez appeals to this Court.

     Our review is limited to determining (1) whether there is

substantial evidence in the record as a whole to support the

Commissioner’s decision, and (2) whether the Commissioner’s

decision comports with relevant legal standards.    Jones v. Apfel,

174 F.3d 692, 693 (5th Cir. 1999).    We have carefully reviewed

the briefs, the record excerpts, and relevant portions of the

record itself.    For the reasons stated in the Magistrate Judge’s

Memorandum Opinion and Order, we find that the Commissioner's

decision is supported by substantial evidence and is based on a

proper application of the law.    We affirm the decision of the

district court to enter final judgment against Nunez.

     AFFIRMED.